            Case 5:21-cv-00154-EJD Document 11-1 Filed 02/09/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 9
10   SCOTT JOHNSON                                    ) Case No.: 5:21-cv-00154-EJD
                                                      )
11             Plaintiff,                             )
                                                      ) ORDER
12     v.                                             )
     NORTH 5TH STREET INVESTMENT                      )
13                                                    )
     GROUP, LLC, a California Limited                 )
14   Liability Company
                                                      )
               Defendants.                            )
15                                                    )
                                                      )
16                                                    )
                                                      )
17
18                                             ORDER
19
20           The Court hereby vacates all currently set dates, with the expectation that the
21   parties will file a Joint Stipulation for Dismissal within 60 days.
22
23   IT IS SO ORDERED.
24
25   Dated: ______________             _____________________________________
26                                        HONORABLE EDWARD J. DAVILA
                                           United States District Judge
27
28

     Notice of Settlement            -1-              5:21-cv-00154-EJD
